DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/14/2020 and 3/19/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 10, 12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. (2011/0287888) in view of Maslov et al. (2005/0045392) and Fliege (5,678,646).
Muller et al. in figures 1-2, disclose a bus having a passenger compartment adapted for at least fifty passengers, a wheel housing (8), a wheel disposed in the wheel housing and comprising an in-wheel electric engine. Muller et al. fail to show a cooling circuit in fluid flow communication with the in-wheel electric engine and comprising a heat exchanger outside the wheel housing.  
Maslov et al. in figures 1-11C, disclose an in-wheel electric motor that can be used on a bus comprising a wheel hub or a wheel housing (22), an electric motor (figure 5). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Muller et al. by further comprising the in-wheel motor disclosed by Maslov et al. in order to improve in space saving. 
Fliege in figures 1-3, disclose a propulsion system and kit for hybrid motor vehicle comprising an electric motor (5), a cooling circuit (49), a heat exchanger (55), a 
	Regarding claim 3, Fliege in figure 1, in combination with Muller et al. and Maslov et al. disclose the heat exchanger, which is transversally and vertically level with the wheel and the in-wheel electric engine. The bus further comprising a seat row above the heat exchanger.  
	Regarding claim 5, Fliege in figure 1, in combination with Muller et al. and Maslov et al. disclose the bus comprising an enclosure in which the heat exchanger, which is arranged. The enclosure being adjacent to the wheel housing and the passenger compartment. The heat exchanger being adapted for heating the passenger compartment.  
 	Regarding claim 6, Fliege in figure 1, in combination with Muller et al. and Maslov et al. disclose the wheel, which is a first wheel, the bus further comprising a second wheel identical to the first wheel and disposed in the wheel housing longitudinally spaced from the first wheel. The cooling circuit being hydraulically connected to the in-wheel electric engine of the second wheel (when combined with Muller) and the heat exchanger being longitudinally spaced from the second wheel, the first wheel, the second wheel and the heat exchanger being transversally aligned.  
 	Regarding claim 7, Fliege in figure 1, disclose the cooling circuit comprising a pump (53) adapted for pressurizing a cooling liquid in the first wheel and in the second 
	Regarding claim 10, Muller et al. in combination with Fliege and Maslov et al. disclose the bus comprising a battery pack (12) adapted for electrically powering the in-wheel electric engine. The cooling circuit of Fliege comprises a cooling unit adapted for cooling the batteryPage 3 of 8Application No. Not yet assigned Amendment Dated: March 19, 2020pack. The wheel housing being longitudinally disposed between the battery pack and the heat exchanger.  
	Regarding claim 12, Fliege Muller et al. disclose the bus comprises a frame (2) and a movable wheel support (an axle not number, as show in figure 2) to which the wheel is rotatably fixed, and wherein the wheel support is disposed between a brake disc and the in-wheel electric engine.  
	Regarding claim 15, Maslov et al. in figures 11A-11B, disclose the wheel comprising a radial space (a space between a rim) between the in-wheel electric engine and a rim of the wheel. The radial space being radially greater than an outer radius of the in-wheel electric engine.  

Allowable Subject Matter
Claims 2, 4, 8-9, 11, 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record don’t disclose a bus comprising a passenger compartment adapted for at least  .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696.  The examiner can normally be reached on Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/HAU V PHAN/           Primary Examiner, Art Unit 3618